DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
1. A voice-controlled electronic device comprising: an axisymmetric device housing having a longitudinal axis bisecting opposing top and bottom surfaces and a side surface extending between the top and bottom surfaces; a computer-readable memory disposed within the axisymmetric device housing; a plurality of microphones disposed within the axisymmetric device housing and distributed radially around the longitudinal axis; an accelerometer configured to detect an acceleration or an inclination of the voice-controlled electronic device; a processor disposed within the axisymmetric device housing and coupled to the computer-readable memory, the processor configured to execute computer instructions stored in the computer-readable memory for interacting with a user and processing voice commands received by the plurality of microphones after recognizing a command phrase indicating a user's intent to issue a voice command; a first transducer disposed within the axisymmetric device housing and configured to generate sound waves within a first frequency range; a second transducer disposed within the axisymmetric device housing and configured to generate sound waves within a second frequency range lower than the first frequency range, wherein audio output of at least one of the first transducer or the second transducer is compensated for the inclination detected by the accelerometer; an outer cover having a pattern formed thereon and disposed over the side surface of the axisymmetric device housing concealing audio components positioned beneath the outer cover, wherein the outer cover provides a consistent exterior surface of the voice-controlled electronic device and allows audio waves generated by the first and second transducers to pass through the outer cover; a touch-sensitive user interface disposed at the top surface of the device housing, the touch-sensitive user interface including first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume; and a power supply unit disposed within the device housing and configured to supply power to the electronic device.
1. A voice-controlled electronic device comprising: an device housing having a longitudinal axis bisecting opposing top and bottom surfaces and a side surface extending between the top and bottom surfaces; a computer-readable memory disposed within the device housing; a microphone disposed within the device; a processor disposed within the device housing and coupled to the computer-readable memory, the processor configured to execute computer instructions stored in the computer- readable memory for interacting with a user and processing voice commands received by the microphone after recognizing a command phrase indicating a user's intent to issue a voice command; a main logic board disposed within the device housing and having the processor mounted thereon; a first transducer disposed within the device housing and configured to generate sound waves within a first frequency range; a second transducer disposed within the device housing and configured to generate sound waves within a second frequency range lower than the first frequency range; an outer cover having a pattern formed thereon and disposed over the side surface of the device housing concealing audio components positioned beneath the outer cover, wherein the outer cover provides a consistent exterior surface of the voice-controlled electronic device and allows audio waves generated by the first transducer and second transducer to pass through the outer cover; a touch-sensitive user interface disposed at the top surface of the device housing, the touch-sensitive user interface including first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume; Page 2 of 7Appl. No. 17/649,586Attorney Docket No.: 090911-1294971 Amdt. dated February 23, 2022 Preliminary Amendment a second circuit board disposed within the device housing along a plane that is spaced apart from the touch-sensitive user interface and perpendicular to the longitudinal axis; and a power supply unit disposed within the device housing and configured to supply power to the voice-controlled electronic device.




Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
2. The voice-controlled electronic device set forth in claim 1 further comprising: a main logic board disposed within the device housing and having the processor mounted thereon; and a second circuit board disposed within the device housing along a plane that is spaced apart from the user interface and perpendicular to the longitudinal axis, the second circuit board having a plurality of LEDs formed thereon that are aligned to illuminate one or more portions of the touch sensitive user interface.
3. The voice-controlled electronic device set forth in claim 1 wherein the second circuit board comprises a plurality of LEDs formed thereon that are aligned to illuminate one or more portions of the touch-sensitive user interface.



Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
3. The voice-controlled electronic device set forth in claim 1 wherein the touch-sensitive user interface comprises capacitive touch sensors.
4. The voice-controlled electronic device set forth in claim 1 wherein the touch-sensitive user interface comprises capacitive touch sensors.



Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
4. The voice-controlled electronic device set forth in claim 3 further comprising one or more light emitting diodes arranged to illuminate different regions of the touch-sensitive user interface.
5. The voice-controlled electronic device set forth in claim 4 further comprising one or more light emitting diodes arranged to illuminate different regions of the touch-sensitive user interface.



Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
5. The voice-controlled electronic device set forth in claim 1 further comprising a wireless communication system disposed within the axisymmetric device housing.
6. The voice-controlled electronic device set forth in claim 1 further comprising a wireless communication system disposed within the device housing.



Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
6. The voice-controlled electronic device set forth in claim 1 further comprising circuitry configured to implement beamforming techniques to improve audio performance.
7. The voice-controlled electronic device set forth in claim 1 further comprising circuitry configured to implement beamforming techniques to improve audio performance.



Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
7. The voice-controlled electronic device set forth in claim 6 wherein the beamforming techniques generate constructive interference.
8. The voice-controlled electronic device set forth in claim 7 wherein the beamforming techniques generate constructive interference.



Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
8. The voice-controlled electronic device set forth in claim 1 further comprising a plurality of proximity sensors configured to emit pulses of radiation that the processor uses to characterize objects surrounding the voice-controlled electronic device.
9. The voice-controlled electronic device set forth in claim 1 further comprising a plurality of proximity sensors configured to emit pulses of radiation that the processor uses to characterize objects surrounding the voice-controlled electronic device.



Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
9. The voice-controlled electronic device set forth in claim 8 wherein the plurality of proximity sensors emit pulses of infrared radiation.
10. The voice-controlled electronic device set forth in claim 9 wherein the plurality of proximity sensors emit pulses of infrared radiation.



Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
10. The voice-controlled electronic device set forth in claim 8 wherein the processor is configured to alter an output of the first or second transducer based on feedback from the proximity sensors.
11. The voice-controlled electronic device set forth in claim 9 wherein the processor is configured to alter an output of the first transducer or the second transducer based on feedback from the proximity sensors.



Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
11. The voice-controlled electronic device set forth in claim 1 further comprising an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers.
12. The voice-controlled electronic device set forth in claim 1 further comprising an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers.



Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
12. The voice-controlled electronic device set forth in claim 1 wherein the top and bottom surfaces of the axisymmetric device housing are parallel to each other and generally perpendicular to the side surface.
13. The voice-controlled electronic device set forth in claim 1 wherein the top and bottom surfaces of the axisymmetric device housing are parallel to each other and generally perpendicular to the side surface.



Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
13. The voice-controlled electronic device set forth in claim 1 wherein the first transducer is part of a transducer array that comprises a plurality of transducers radially distributed around the axisymmetric housing.
14. The voice-controlled electronic device set forth in claim 1 wherein the first transducer is part of a transducer array that comprises a plurality of transducers radially distributed around the device housing.



Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
14. The voice-controlled electronic device set forth in claim 13 wherein each transducer in the transducer array includes two adjacent transducers and is equally spaced from each of the two adjacent transducers.
15. The voice-controlled electronic device set forth in claim 14 wherein each transducer in the transducer array includes two adjacent transducers and is equally spaced from each of the two adjacent transducers.



Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
15. A voice-controlled electronic device comprising: an axisymmetric device housing having a longitudinal axis bisecting opposing top and bottom surfaces and a side surface extending between the top and bottom surfaces; a computer-readable memory disposed within the axisymmetric device housing; a plurality of microphones disposed within the device housing and distributed radially around the longitudinal axis; an accelerometer configured to detect an acceleration or an inclination of the voice-controlled electronic device; a processor disposed within the axisymmetric device housing and coupled to the computer-readable memory, the processor configured to execute computer instructions stored in the computer-readable memory for interacting with a user and processing voice commands received by the plurality of microphones after recognizing a command phrase indicating a user's intent to issue a voice command; a first transducer disposed within the axisymmetric device housing and configured to generate sound waves within a first frequency range; a second transducer disposed within the axisymmetric device housing and configured to generate sound waves within a second frequency range lower than the first frequency range wherein audio output of at least one of the first transducer or the second transducer is compensated for the inclination detected by the accelerometer; an outer cover having a pattern formed thereon and disposed over the side surface of the axisymmetric device housing concealing audio components positioned beneath the outer cover, wherein the outer cover provides a consistent exterior surface of the voice-controlled electronic device and allows audio waves generated by the first and second transducers to pass through the outer cover; a touch-sensitive user interface disposed at the top surface of the device housing, the touch-sensitive user interface comprising capacitive touch sensors arranged to implement first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume; a main logic board disposed within the device housing and having the processor mounted thereon; a second circuit board disposed within the device housing along a plane that is spaced apart from the user interface and perpendicular to the longitudinal axis, the second circuit board having a plurality of LEDs formed thereon that are aligned to illuminate one or more portions of the touch-sensitive user interface; a power supply unit disposed within the device housing and configured to supply power to the electronic device; and an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers.
16. A voice-controlled electronic device comprising: a device housing having a longitudinal axis bisecting opposing top and bottom surfaces and a side surface extending between the top and bottom surfaces; a computer-readable memory disposed within the device housing; a microphone disposed within the device housing; a processor disposed within the device housing and coupled to the computer-readable memory, the processor configured to execute computer instructions stored in the computer- readable memory for interacting with a user via a voice assistant by processing voice commands received by the microphone; a wireless communication system disposed within the device housing; Page 4 of 7Appl. No. 17/649,586Attorney Docket No.: 090911-1294971 Amdt. dated February 23, 2022 Preliminary Amendment a first transducer disposed within the device housing and configured to generate sound waves within a first frequency range; a second transducer disposed within the device housing and configured to generate sound waves within a second frequency range lower than the first frequency range; an outer cover having a pattern formed thereon and disposed over the side surface of the device housing concealing audio components positioned beneath the outer cover, wherein the outer cover provides a consistent exterior surface of the voice-controlled electronic device and allows audio waves generated by the first transducer and the second transducers to pass through the outer cover; a touch-sensitive user interface disposed at the top surface of the device housing, the touch-sensitive user interface comprising capacitive touch sensors arranged to implement first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume; a main logic board disposed within the device housing and having the processor mounted thereon; a second circuit board disposed within the device housing along a plane that is spaced apart from the touch-sensitive user interface and perpendicular to the longitudinal axis, the second circuit board having a plurality of LEDs formed thereon that are aligned to illuminate one or more portions of the touch-sensitive user interface; a power supply unit disposed within the device housing and configured to supply power to the voice-controlled electronic device; and an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers.







Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
16. The voice-controlled electronic device set forth in claim 15 further comprising a wireless communication system disposed within the axisymmetric device housing.
17. The voice-controlled electronic device set forth in claim 16 further comprising a wireless communication system disposed within the device housing.



Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
17. The voice-controlled electronic device set forth in claim 16 further comprising circuitry configured to implement beamforming techniques to improve audio performance.
18. The voice-controlled electronic device set forth in claim 17 further comprising circuitry configured to implement beamforming techniques to improve audio performance.



Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
18. The voice-controlled electronic device set forth in claim 17 wherein the beamforming techniques generate constructive interference.
19. The voice-controlled electronic device set forth in claim 18 wherein the beamforming techniques generate constructive interference.



Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent 11,256,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,256,338.
SN 16/803,858 (11,256,338)
SN 17/649,586
19. The voice-controlled electronic device set forth in claim 15 further comprising a plurality of proximity sensors configured to emit pulses of infrared radiation that the processor uses to characterize objects surrounding the voice-controlled electronic device and wherein the processor is further configured to alter an output of the first or second transducer based on feedback from the proximity sensors.
20. (Original) The voice-controlled electronic device set forth in claim 16 further comprising a plurality of proximity sensors configured to emit pulses of infrared radiation that the processor uses to characterize objects surrounding the voice-controlled electronic device and wherein the processor is further configured to alter an output of the first transducer or the second transducer based on feedback from the proximity sensors.



Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638). 
	Regarding claim 1, Whiteley teaches a voice-controlled electronic device comprising: an housing having a longitudinal axis bisecting opposing top and bottom surfaces and a side surface extending between the top and bottom surfaces (see fig. 3, col. lines 12-25. The device having opposing top and bottom surfaces and body extending between top and bottom.); a computer-readable memory disposed within the device housing (see fig. 2, 202, 204. The device having memory and processor is disposed in the device housing.); a microphone disposed within the device housing (see fig. 6, 126 (microphones), col. 12, lines 1-18. Microphones are disposed in the housing device.); a processor disposed within the device housing and coupled to the computer-readable memory (see fig. 2, 202, 204. The device having memory and processor is disposed in the device housing.), the processor configured to execute computer instructions stored in the computer-readable memory for interacting with a user and processing voice commands received by the microphone after recognizing a command phrase indicating a user's intent to issue a voice command (see fig. 1, col. 9, lines 48-59. The voice controlled assistant is designed to support audio interactions with the user. The user can provide commands which the assistant receives the commands.); a first transducer disposed within the device housing and configured to generate sound waves within a first frequency range; a second transducer disposed within the device housing and configured to generate sound waves within a second frequency range lower than the first frequency range (see fig. 7, col. 12, lines 63-col. 13, line 9. The voice assistant has speakers one with high frequency and another with low frequency.); an outer cover having a pattern formed thereon and disposed over the side surface of the device housing concealing audio components positioned beneath the outer cover, wherein the outer cover provides a consistent exterior surface of the voice-controlled electronic device and allows audio waves generated by the first and second transducers to pass through the outer cover (see fig. 3, 7, col. 10, lines 13-25, col. 13, lines 59-64. The cover has apertures (308) are formed in the outer housing 702. This permits the  emission of the sound waves from the speakers.); a main logic board disposed within the device housing and having the processor mounted thereon (see fig. 2. The system has processor, memory and operating system. Therefore a circuit board or printed circuit board is needed to interconnect all the components.); a second circuit board disposed within the device housing along a plane that is spaced apart from the touch -sensitive user interface and perpendicular to the longitudinal axis (see fig. 8, 12, col. 14, lines 11-25, col. 19, lines 52-60. A touch screen on the top of the device housing that enables touch input. The system has LEDs controlled by a controller that are arranged at the interface area This is separate from the processing board and is controlled by controller (140).);  and a power supply unit disposed within the device housing and configured to supply power to the  vice controlled electronic device (see fig. 2, (222) power unit, col. 8, lines 44-46. The power unit supplies power to the device.).
Whiteley discloses touch-sensitive user interface disposed at the top surface of the device housing (see fig. 12, col. 19, lines 52-60. A touch screen on the top of the device housing that enables touch input.). Whiteley discloses buttons on opposites sides of the top surface (see fig. 6, col.11, lines 42-55).
 However Whiteley touch screen is vague on the touch-sensitive user interface including first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume.
Huseby teaches the touch-sensitive user interface including first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume (see fig. 8, ¶ 0077. The volume control can be implemented as a touch screen on the top of the housing. The description in (¶ 0077) states the volume control can be button controls on a touchscreen. This would provide a up and down volume buttons as stated by a first touch button and a second touch button which the first button will increase and a second button will decrease the volume.).
The combination of Huseby to Whiteley provides the volume buttons on a touch screen. The arrangement of the buttons can be implemented as arranged on Whiteley's top housing device with the touch screen. The buttons provides the user to make adjustments to the volume on the touch screen.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley to incorporate touch screen with volume control. The modification provides the top housing of Whiteley with volume control via a touch screen (touch sensitive). The arrangement as to buttons can be arranged as to Whiteley's button arrangement on a touch screen as volume controls. The buttons provides the user to make adjustments to the volume on the touch screen.

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Suzuki (US 2010/0057233) in further view of Griffiths et al. (US 2015/0018992).
Regarding claim 16, Whiteley teaches a voice-controlled electronic device comprising: a device housing having a longitudinal axis bisecting opposing top and bottom surfaces and a side surface extending between the top and bottom surfaces (see fig. 3, col. lines 12-25. The device having opposing top and bottom surfaces and body extending between top and bottom.); a computer-readable memory disposed within the device housing (see fig. 2, 202, 204. The device having memory and processor is disposed in the device housing.); a microphone disposed within the device housing (see fig. 6, 126 (microphones), col. 12, lines 1-18. Microphone is disposed in the housing device.); a processor disposed within the device housing and coupled to the computer-readable memory (see fig. 2, 202, 204. The device having memory and processor is disposed in the device housing.), the processor configured to execute computer instructions stored in the computer-readable memory for interacting with a user via a voice assistant by processing voice commands39090911-P30719US1C3-1178961 received by the microphone (see fig. 1, col. 9, lines 48-59. The voice controlled assistant is designed to support audio interactions with the user. The user can provide commands which the assistant receives the commands.); a wireless communication system disposed within the axisymmetric device housing (see fig. 2, col. 8, lines 47-56. The voice controlled device has wireless unit.); a first transducer disposed within the axisymmetric device housing and configured to generate sound waves within a first frequency range; a second transducer disposed within the axisymmetric device housing and configured to generate sound waves within a second frequency range lower than the first frequency range (see fig. 7, col. 12, lines 63-col. 13, line 9. The voice assistant has speakers one with high frequency and another with low frequency.); an outer cover having a pattern formed thereon and disposed over the side surface of the device housing concealing audio components positioned beneath the outer cover, wherein the outer cover provides a consistent exterior surface of the voice-controlled electronic device and allows audio waves generated by the first and second speakers to pass through the outer cover (see fig. 3, 7, col. 10, lines 13-25, col. 13, lines 59-64. The cover has apertures (308) are formed in the outer housing 702. This permits the  emission of the sound waves from the speakers.); a power supply unit disposed within the device housing and configured to supply power to the electronic device (see fig. 2, (222) power unit, col. 8, lines 44-46. The power unit supplies power to the device.); a main logic board disposed within the device housing and having the processor mounted thereon (see fig. 2, The system has processor, memory and operating system. Therefore a circuit board or printed circuit board is needed to interconnect all the components.); a second circuit board disposed within the device housing along a plane that is spaced apart from the user interface and perpendicular to the longitudinal axis, the second circuit board having a plurality of LEDs formed thereon that are aligned to illuminate one or more portions of the user-interface (see fig. 8, col. 14, lines 11-25.The system has LEDs controlled by a controller that are arranged at the interface area. This is separate from the processing board and is controlled by controller (140).). 
Whiteley discloses a touch-sensitive user interface disposed at the top surface of the device housing (see fig. 12, col. 19, lines 52-60. A touch screen on the top of the device housing that enables touch input.). Whiteley discloses buttons on opposites sides of the top surface (see fig. 6, col. 11, lines 42-55).
 However Whiteley touch screen is vague on the touch-sensitive user interface comprising capacitive touch sensors arranged to implement first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume; and an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers.
Huseby teaches the touch-sensitive user interface including first and second touch buttons symmetrically positioned on opposite sides of the longitudinal axis, the first touch button enabling a user to increase speaker volume and the second touch button enabling a user to decrease speaker volume (see fig. 8, ¶ 0077. The volume control can be implemented as a touch screen on the top of the housing.). 
The combination of Huseby to Whiteley provides the volume buttons on a touch screen. The arrangement of the buttons can be implemented as arranged on Whiteley's top housing device with the touch screen.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley to incorporate touch screen with volume control. The modification provides the top housing of Whiteley with volume control via a touch screen (touch sensitive). The arrangement as to buttons can be arranged as to Whiteley’s button arrangement on a touch screen as volume controls.
Suzuki teaches an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers (see fig. 2, ¶ 0034. The amplifier module is coupled to the power supply and speakers.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley and Huseby to incorporate an amplifier connected to power supply and speakers. The modification provides the amp to be supplied power in order to power the speakers. 
Griffiths teaches illuminated touch sensitive user interface (see fig .9, ¶ 0096. The user interface having an illuminated touch screen on the smart speaker device.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby, Suzuki to incorporate having a touch screen interface that illuminates. The modification provides an illuminated screen for the smart speaker that has controls that are displayed on the illuminated screen.   





5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638). 
further view of Venkatesha et al. (US 2014/0330560).
	Regarding claim 2, Whiteley and Huseby do not teach the voice-controlled electronic device set forth in claim 1, wherein the device is configured to identity a position of a user by triangulation with a plurality of proximity sensors.
Venkatesha teaches wherein the device is configured to identity a position of a user by triangulation with a plurality of proximity sensors (see ¶  0014, 0027, 0033, 0071. The device triangulates the users with proximity sensors.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley and Huseby to incorporate triangulating the user based on spoken words. The modification is to determine where the user is located in the room when voice controlled device is activated.  

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Griffiths et al. (US 2015/0018992).
	Regarding claim 3, Whiteley teaches the voice-controlled electronic device set forth in claim 1, wherein the second printed circuit board having a plurality of LEDs formed thereon that are aligned to illuminate one or more portions of the user-interface (see fig. 8, col. 14, lines 11-25.The system has LEDs controlled by a controller that are arranged at the interface area. This is separate from the processing board and is controlled by controller (140).). 
	Whiteley, Huseby are vague on illuminated touch sensitive user interface.
	Griffiths teaches illuminated touch sensitive user interface (see fig .9, ¶ 0096. The user interface having an illuminated touch screen on the smart speaker device.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby to incorporate having a touch screen interface that illuminates. The modification provides an illuminated screen for the smart speaker that has controls that are displayed on the illuminated screen.   
 

7.	Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Sleeman (US 2010/0097346).
	Regarding claim 4, Whiteley, Huseby, do not teach the voice-controlled electronic device set forth in claim 1, wherein the touch-sensitive user interface comprises capacitive touch sensors.  
	Sleeman teaches wherein the touch-sensitive user interface comprises capacitive touch sensors (see fig. 6, 8, ¶ 0057, 0075, 0085, 0088. The touch sensor has capacitive sensors.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby to incorporate capacitive sensor for the device. The modification is to have touch sensitive interface with capacitive sensors.   

Regarding claim 5, Whiteley, Huseby do not teach the voice-controlled electronic device set forth in claim 4, further comprising one or more light emitting diodes arranged to illuminate different regions of the touch-sensitive user interface.  
Sleeman teaches one or more light emitting diodes arranged to illuminate different regions of the touch-sensitive user interface (see fig. 6, 8, ¶ 0057, 0075, 0085, 0088. The touch sensor has capacitive illuminating sensors.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby to incorporate capacitive sensor for the device. The modification is to have touch sensitive interface with illuminating capacitive sensors.   

8.	Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638).
Regarding claim 6, Whiteley teaches the voice-controlled electronic device set forth in claim 1, further comprising a wireless communication system disposed within the device housing (see fig. 2, col. 8, lines 47-56. The voice controlled device has wireless unit.).

Regarding claim 13, Whiteley teaches the voice-controlled electronic device set forth in claim 1 wherein the top and bottom surfaces of the axisymmetric device housing are parallel to each other and generally perpendicular to the side surface (see fig. 3, col. lines 12-25. The device having opposing top and bottom surfaces and body extending between top and bottom.).


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Hart et al. (US 9,640,179).
	Regarding claim 7, Whiteley, Huseby do not teach the voice-controlled electronic device set forth in claim 1, further comprising circuitry configured to implement beamforming techniques to improve audio performance.  
	Hart teaches the voice-controlled electronic device set forth in claim 1 further comprising circuitry configured to implement beamforming techniques to improve audio performance (see fig. 6, col. 3, lines 35-46, col. 5, lines 28-40. The device performs beamforming techniques.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby to incorporate beamforming techniques for the device. The modification is to beam form the audio to the user location.    


10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Hart et al. (US 9,640,179) in further view of Pope et al. (US 2015/0135108).
	Regarding claim 8, Whiteley, Huseby, and Hart does not teach the voice-controlled electronic device set forth in claim 7 wherein the beamforming techniques generate constructive interference.  
	Pope teaches wherein the beamforming techniques generate constructive interference (see ¶ 0948, 094.The beamforming techniques produce constructive interference.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby, and Hart to incorporate beamforming techniques for constructive interference. The modification provides audio signal received in order to determine the beamform pattern and identify the direction of the target and, using constructive interference and noise cancellation techniques, to enhanced audio signal.
 
11.	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) further view of Venkatesha et al. (US 2014/0330560).
Regarding claim 9, Whiteley and Huseby do not teach the voice-controlled electronic device set forth in claim 1 further comprising a plurality of proximity sensors configured to emit pulses of radiation that the processor can use to characterize objects surrounding the voice-controlled electronic device. 
Venkatesha teaches further comprising a plurality of proximity sensors configured to emit pulses of radiation that the processor can use to characterize objects surrounding the voice-controlled electronic device (see ¶ 0028, 0033, 0062. The device can detect the proximity of an object to the voice controlled device.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley and Huseby to incorporate proximity range of an object to the device. The modification is to determine where the object proximity to the device in a room.  

Regarding claim 10, Whiteley and Huseby do not teach the voice-controlled electronic device set forth in claim 9 wherein the plurality of proximity sensors emit pulses of infrared radiation. 
Venkatesha teaches wherein the plurality of proximity sensors emit pulses of infrared radiation (see ¶ 0028, 0033, 0062. The device can detect the proximity of an object to the voice controlled device. The proximity emits electromagnetic radiation (infrared).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley and Huseby to incorporate proximity range of an object to the device based on infrared radiation being emitted. The modification is to determine where the object proximity to the device in a room.  

	
12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) further view of Venkatesha et al. (US 2014/0330560) in further view of Daly (US 2003/0215099).
	Regarding claim 11, Whiteley, Huseby, Venkatesha do not teach the voice-controlled electronic device set forth in claim 9,  wherein the processor is configured to alter an output of the first or second transducer based on feedback from the proximity sensors.  
	Daly in an analogues art teaches the processor is configured to alter an output of the first or second transducer based on feedback from the proximity sensors (see ¶ 0020, claim 7. The system selecting a speaker in proximity to an object (closing door).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby, Venkatesha to incorporate selecting a speaker in proximity to an object. The modification provides selecting a speaker to play out based on object proximity. 


13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Suzuki (US 2010/0057233).
Regarding claim 12, Whiteley, Huseby do not teach the voice-controlled electronic device set forth in claim 1 further comprising an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers.  
Suzuki teaches an amplifier board electrically coupled to the power supply unit and configured to provide power to the first and second transducers (see fig. 2, ¶ 0034. The amplifier module is coupled to the power supply and speakers.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby to incorporate an amplifier connected to power supply and speakers. The modification provides the amp to be supplied power in order to power the speakers. 


14.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Hooley (US 2007/0269071).
Regarding claim 14, Whiteley, Huseby do not teach the voice-controlled electronic device set forth in claim 1 wherein the first transducer is part of a transducer array that comprises a plurality of transducers radially distributed around the device housing. 
Hooley teaches wherein the first transducer is part of a transducer array that comprises a plurality of transducers radially distributed around the device housing (see fig. 2A, 6A, ¶ 0048. The cylindrical device has a speaker array.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby to incorporate a speaker array in a cylindrical device. The modification provides has the speaker array in a cylindrical device.  


Regarding claim 15, Whiteley, Huseby do not teach the voice-controlled electronic device set forth in claim 14 wherein each transducer in the transducer array includes two adjacent transducers and is equally spaced from each of the two adjacent transducers. 
Hooley teaches wherein each transducer in the transducer array includes two adjacent transducers and is equally spaced from each of the two adjacent transducers (see fig. 2A, 6A, ¶ 0048. The cylindrical device has a speaker array. The device can have multiple transducers rings which comprises of speakers. Therefore each ring would have its own transducers array.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby to incorporate a speaker array in a cylindrical device. The modification provides has the speaker array in a cylindrical device.  
 
15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Suzuki (US 2010/0057233) in further view of Griffiths et al. (US 2015/0018992).
Regarding claim 17, Whiteley teaches the voice-controlled electronic device set forth in claim 16 further comprising a wireless communication system disposed within the axisymmetric device housing (see fig. 2, col. 8, lines 47-56. The voice controlled device has wireless unit.).

16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Suzuki (US 2010/0057233) in further view of Griffiths et al. (US 2015/0018992) in further view of Hart et al. (US 9,640,179).
	Regarding claim 18, Whiteley, Huseby and Griffiths do not teach the voice-controlled electronic device set forth in claim 17 further comprising circuitry configured to implement beamforming techniques to improve audio performance.
	Hart teaches the voice-controlled electronic device set forth in claim 17 further comprising circuitry configured to implement beamforming techniques to improve audio performance (see fig. 6, col. 3, lines 35-46, col. 5, lines 28-40. The device performs beamforming techniques.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby and Griffiths to incorporate beamforming techniques for the device. The modification is to beam form the audio to the user location.    

17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Suzuki (US 2010/0057233) in further view of Griffiths et al. (US 2015/0018992) in further view of Hart et al. (US 9,640,179) in further view of Pope et al. (US 2015/0135108).
	Regarding claim 19, Whiteley, Huseby, Griffiths, Suzuki and Hart does not teach the voice-controlled electronic device set forth in claim 18 wherein the beamforming techniques generate constructive interference.  
	Pope teaches wherein the beamforming techniques generate constructive interference (see ¶ 0948, 094.The beamforming techniques produce constructive interference.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby, Griffiths, Suzuki and Hart to incorporate beamforming techniques for constructive interference. The modification provides audio signal received in order to determine the beamform pattern and identify the direction of the target and, using constructive interference and noise cancellation techniques, to enhanced audio signal.


18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 9,304,736) in further view of Huseby et al. (US 2013/0294638) in further view of Suzuki (US 2010/0057233) in further view of Griffiths et al. (US 2015/0018992) in further view of  Venkatesha et al. (US 2014/0330560) in further view of Daly (US 2003/0215099).
	Regarding claim 20, Whiteley, Huseby, Griffiths and Suzuki do not teach the voice-controlled electronic device set forth in claim 16 further comprising a plurality of proximity sensors configured to emit pulses of infrared radiation that the processor can use to characterize objects surrounding the voice-controlled electronic device and wherein the processor is further configured to alter an output of the first or second transducer based on feedback from the proximity sensors. 
Venkatesha teaches further comprising a plurality of proximity sensors configured to emit pulses of radiation that the processor can use to characterize objects surrounding the voice-controlled electronic device (see ¶ 0028, 0033, 0062. The device can detect the proximity of an object to the voice controlled device.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby, Griffiths and Suzuki to incorporate proximity range of an object to the device. The modification is to determine where the object proximity to the device in a room.  
Daly in an analogues art teaches the processor is configured to alter an output of the first or second transducer based on feedback from the proximity sensors (see ¶ 0020, claim 7. The system selecting a speaker in proximity to an object (closing door).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whiteley, Huseby, Griffiths, Suzuki Venkatesha to incorporate selecting a speaker in proximity to an object. The modification provides selecting a speaker to play out based on object proximity. 


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651